DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 7/20/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 7/20/22, with respect to the rejection of Claim 16 have been fully considered and are persuasive.  The rejection of claims 16-18, 20-21 has been withdrawn. 
Applicant's arguments filed 7/20/22, with respect to claims 11-15, have been fully considered but they are not persuasive.  Applicants argue that the prior art of record does not teach, or reasonably suggest, “holographic output couplers on the waveguide, each of which has a different respective focal length.”  Applicants argue that Macnamara uses curved micro-reflectors that impart spherical wavefronts to the out-coupled light.  Applicants indicate that “Bae makes no mention of holographic output couplers that can or do impart reflected light with spherical wavefront.”
The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “Bae makes no mention of holographic output couplers that can or do impart reflected light with spherical wavefront”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Bae is not relied upon to teach spherical wavefronts, nor are the claims directed to spherical wavefronts.  Rather, the claims are directed to holographic outcouplers.  As previously noted, Macnamara disclsoes output couplers on the waveguide, each of which has a different respective focal length (522a-522c) (figure 5C, "The distribution or y-axis optical couplers 510 may be similar in construction to the z-axis optical coupler 562, having a linear array of angled, planar micro-reflectors 566a-566n (collectively 566). The distribution or y-axis optical couplers 510 multiplies and injects copies of the incoming angular distribution of light into each of the x-axis wave guides 504 in the respective column, set or layer 506."; "plurality of wave guides 504a-504n (collectively 504". So each planar micro-reflector (566a-566n), producing a respective image of the "cone 542 of light", injects light from the respective corresponding pixel array into the respective x-axis wave guide 504; "arranged in a plurality of columns 506"; which, see above, produces a respective image of the "cone 542 of light" as a virtual depth plane 522a-522c) [col. 8, line 50-col. 9, line 7].  However, Macnamara does not explicitly disclose that the input and output couplers are holographic.  Bae discloses (e.g. figure 9) an electronic device wherein the couplers are holographic output couplers  (the gratings can be holographic optical elements) [0018 of Bae]. Thus, it is the combination of reference that disclose the limitations as currently claimed.
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the couplers of Macnamara to include the holographic couplers, as taught by Bae, in order to mitigate color uneveness.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Outcouplers and holographic outcouplers were both known in the art before the effective filing date of the instant invention.  A person of ordinary skill in the art, through routine experimentation, would consider a combination of the outcouplers of Macnamara and Bae to mitigate color unevenness. 
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara (US 9,310,559) in view of Bae (EP 2,196,729) (both of record).
Consider claim 11, Macnamara discloses (e.g. figure 3A) an electronic device, comprising:
a display system configured to produce images (pattern figure 3A : images of the "cone 542 of light"; produced by each micro reflector 566a-566n; and constituted by pixels); 
an optical system configured to display the images in multiple image planes (each ....wave guide layer 506a-506c ....collectively 506) produces a respective .... virtual depth plane 522a-522c", figure 5C), wherein the optical system comprises:
a waveguide ("2D array 502 of a plurality of wave guides 504a-504n (collectively 504");
input couplers (566a-566n) on the waveguide and configured to couple the images into the waveguide (504a-504n);
output couplers on the waveguide, each of which has a different respective focal length (522a-522c) (figure 5C, "The distribution or y-axis optical couplers 510 may be similar in construction to the z-axis optical coupler 562, having a linear array of angled, planar micro-reflectors 566a-566n (collectively 566). The distribution or y-axis optical couplers 510 multiplies and injects copies of the incoming angular distribution of light into each of the x-axis wave guides 504 in the respective column, set or layer 506."; "plurality of wave guides 504a-504n (collectively 504". So each planar micro-reflector (566a-566n), producing a respective image of the "cone 542 of light", injects light from the respective corresponding pixel array into the respective x-axis wave guide 504; "arranged in a plurality of columns 506"; which, see above, produces a respective image of the "cone 542 of light" as a virtual depth plane 522a-522c) [col. 8, line 50-col. 9, line 7].
Macnamara does not explicitly disclose that the input and output couplers are holographic.  Macnamara and Bae are related as waveguide devices.  Bae discloses (e.g. figure 9) an electronic device wherein the couplers are holographic output couplers  (the gratings can be holographic optical elements) [0018 of Bae]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the couplers of Macnamara to include the holographic couplers, as taught by Bae, in order to mitigate color uneveness.  
Consider claim 12, the modified Macnamara reference discloses (e.g. figure 9 of Bae) an electronic device wherein the display system is configured to produce a plurality of images each of which is associated with image light at a different set of wavelengths (see figure 9, the images are associated with RGB wavelengths) [0018, 0022, 0036 of Bae].
Consider claim 15, the modified Macnamara reference discloses (e.g. 3A of Macnamara) an electronic device wherein holographic output couplers are arranged in a stack (506a-506c; and figure 9 of Bae) [0031-0033 of Bae], [col. 6, line 50 to col. 7, line 23 of Macnamara].
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara (US 9,310,559) in view of Bae (EP 2,196,729) (of record) as applied to claim 11 above, and in further view of Yeoh (9,904,058) and Schowengerdt (US 2015/0205126).
Consider claim 13, the modified Macnamara reference does not explicitly disclose an adjustable polarization rotator between the display system and the input coupler system.  Bae and Yeoh are related as waveguide devices.  Yeoh discloses (e.g. figure 15B) laterally adjacent arrays (distributed switches 1506a-1506f) formed on a different silicon substrate (the switches are formed on a plurality of LCoS substrates) [col. 26, lines 11-30].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Macnamara reference, to include the common silicon substrate as taught by Yeoh, in order to provide switchable devices that are adjustable in real time.
However, the modified Macnamara reference does not explicitly disclose an active polarization rotator.  Macnamara, Bae and Schowengerdt et al. are related as display devices.  Schowengerdt et al. discloses an adjustable polarization rotation component (the liquid crystal layer can act as an active polarization rotator.  As combined with Yeoh, it would be located between the display system and the input coupler) [0191].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Macnamara reference, to include the polarization rotator of Schowengerdt et al. in order to provide greater transmission efficiency.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara (US 9,310,559) in view of Bae (EP 2,196,729) as applied to claim 11 above, and further in view of Yeoh (9,904,058) (all of record).
Consider claim 14, the modified Macnamara reference does not explicitly disclose discloses an electronic device wherein the display system comprises a liquid-crystal-on-silicon pixel array and a light source.  
Bae and Yeoh are related as waveguide devices.  Yeoh discloses (e.g. figure 15B) an electronic device wherein the display system comprises a liquid-crystal-on-silicon (the switches are formed on a plurality of LCoS substrates) pixel array (distributed switches 1506a-1506f) and a light source (light source is provided) [col. 26, lines 11-30].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Macnamara reference, to include the common silicon substrate as taught by Yeoh, in order to provide switchable devices that are adjustable in real time.
However, the modified Macnamara reference does not explicitly disclose that the light source has light-emitting diodes.  Although the modified Macnamara does not explicitly disclose light-emitting diodes, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the light source could be light-emitting diodes since a light source is disclosed and there are a finite potential ways in which the light sources can be selected (i.e. light-emitting diodes, laser).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the light source to be light-emitting diodes in order to use a cost-effective and readily available light source.
Allowable Subject Matter
Claims 1-10, 16-18, 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an electronic device comprising: a display system, an optical system having input and output couplers,  the prior art fails to teach or reasonably suggest,  that the display system has a plurality of laterally adjacent pixel arrays arranged in a tiled pattern, wherein the pixel arrays are configured to produce images and the output coupler system is configured to present the images from each of the laterally adjacent pixel arrays in a different respective image plane.
Claims 2-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 16 is allowable over the prior art of record for at least the reason that even though the prior art discloses an electronic device, comprising: a display system; a first waveguide; a second waveguide; a first optical coupler; a second optical coupler; a third optical coupler; and a fourth optical coupler, the prior art fails to teach or reasonably suggest,  that the display system has a first pixel array configured to produce first images and a second pixel array configured to produce second images wherein the first images are coupled into the first waveguide and the second images are coupled into the second waveguide a third coupler with a first focal length to couple the first images to out of the first waveguide or a forth coupler with a second focal length to couple the second images out of the second waveguide, in combination with the other limitations of claim 16. 
Claims 17-18 and 20-21 are dependent on claim 16 and are allowable over the prior art of record for at least the same reasons as claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872